—Order of disposi*545tion, Family Court, New York County (Rhoda Cohen, J.), entered on or about April 23, 1998, which adjudicated appellant a juvenile delinquent, upon his admission that he committed acts which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fourth degree, and placed him with the Office for Children’s Services for 14 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Concur — Williams, J. P., Lerner, Rubin and Saxe, JJ.